DETAILED ACTION
This communication is responsive to the application # 16/837,398 filed on April 1, 2020. Claims 1-20 are pending and are directed toward PHYSICALLY UNCLONABLE FUNCTION (PUF) GENERATION.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  claims are identical.  Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Yang et al. (US 9,966,954, May 8, 2018), hereinafter referred to as Yang.
claim 1, Yang teaches a physically unclonable function (PUF) generator (A PUF cell includes a voltage generator followed by one or more amplifier stages. Yang, ABSTRACT), comprising:
a difference generator circuit comprising first and second transistors having a first predetermined threshold voltage (VT), the difference generator circuit configured to provide a first output signal for generating a PUF signature based on respective turn on times of the first and second transistors (A body bias generator 134 may be used to generate the forward body bias voltage. In the implementation of FIG. 1, the body bias generator 134 includes a voltage source comprising a pMOSFET 136 and an nMOSFET 138, where the gates and drains of the pMOSFET 136 and the nMOSFET 138 are connected to each other at a node 140, the source of the pMOSFET 136 is connected to the power rail 120, and the source of the nMOSFET 138 is connected to the ground rail 118. The pMOSFET 136 is an HVT transistor and the nMOSFET 138 is an SVT transistor. The node 140 may be viewed as an output port of an internal voltage generator comprising the pMOSFET 136 and the nMOSFET 138. Yang, Column 4, lines 13-25); and
an amplifier comprising a plurality of transistors having a second predetermined VT, the amplifier configured to receive the first output signal and output the PUF signature (As is well known in the art of circuit design, various circuits are available to read the output voltage of a PUF cell. In the particular example of FIG. 1, a buffer 126 is connected to the output port (the drain of the pMOSFET 124) of the amplifier stage 106, followed by a pMOSFET 128 with its gate connected to a wordline 130 and its source/drain terminal connected to a bitline 132. A sense amplifier (not illustrated in FIG. 1) can read the output voltage of the PUF cell on the bitline 132 when the wordline 128 is de-asserted. As is well known, various techniques may be used to pre-charge the bitline 132 before reading the output voltage of the PUF cell. Yang, Column 2, lines 42-47).
As per claim 2, Yang teaches the PUF generator of claim 1, wherein the first predetermined VT is higher than the second predetermined VT (In the particular embodiment of FIG. 1, the pMOSFETs are each a high threshold voltage (HVT) transistor as indicated in the legend 101. The nMOSFET 110 in the voltage generator 102, and the nMOSFET in each amplifier stage, is a standard threshold voltage (SVT) transistor as indicated in the legend 101. Yang, Column 4, lines 1-6).
As per claim 3, Yang teaches the PUF generator of claim 1, wherein the first predetermined VT is a high threshold voltage (HVT) (In the particular embodiment of FIG. 1, the pMOSFETs are each a high threshold voltage (HVT) transistor as indicated in the legend 101. Yang, Column 4, lines 1-3).
As per claim 4, Yang teaches the PUF generator of claim 1, wherein the second predetermined VT is a low threshold voltage (LVT) (However, instead of forward body biasing the nMOSFETs in the voltage generator 202 and in the amplifier stages, the nMOSFETs in the PUF cell of FIG. 2 are low threshold voltage (LVT) transistors to help ensure that the threshold voltage of the nMOSFETs can be made significantly less than the threshold voltage of the pMOSFETs. Yang, Column 4, lines 42-47).
As per claim 5, Yang teaches the PUF generator of claim 1, further comprising a plurality of the difference generator circuits, wherein the amplifier is configured to receive the first output signal of each of the plurality of difference generator circuits (The switching voltage of an amplifier stage, and the output voltage of the voltage generator 102, linearly ( or nearly linearly) tracks the power rail voltage V DD and depends on the difference in threshold voltages between a pMOSFET and its corresponding nMOSFET, Yang, Column 3, lines 39-43).
As per claim 6, Yang teaches the PUF generator of claim 5, further comprising a plurality of the amplifiers, wherein each of the amplifiers is configured to output a respective bit of the PUF signature (FIG. 3 illustrates a PUF cell array, where the PUF cells are according to the embodiments of FIG. 1 or FIG. 2. The PUF cells are arranged into an array, where the bitlines and wordlines are orientated, respectively, vertically and horizontally with respect to the orientation of the drawing. A timing control unit 302 controls a decoder and wordline driver unit 304 so that wordlines may be de-asserted, one at a time, to read the response bits provided by the PUF cells. The responses are read off of the bitlines. The sense amplifier and latch units, of which three are explicitly shown (306, 308, and 310) read the response bits on the various bitlines and latch the sensed values to provide the response bits. The latched response bits may be processed by other logic circuits (not shown) so that a chip utilizing the PUF cell array may be authenticated, or the response bits may be used to develop a key for encryption or decryption. Yang, Column 5, lines 12-27).
As per claim 7, Yang teaches the PUF generator of claim 1, further comprising a plurality of the difference generator circuits and a plurality of the amplifiers, wherein each of the difference generator circuits is coupled to a respective one of the amplifiers, and wherein each of the amplifiers is configured to output a respective bit of the PUF signature (Yang, Column 5, lines 12-27).
As per claim 8, Yang teaches the PUF generator of claim 1, further comprising a pre-discharge circuit coupled to the difference generator circuit and configured to set the first output 502 - Provide Challenge to PUF Cells (e.g., Power On PUF Cells), Yang, FIG.5).
As per claim 9, Yang teaches the PUF generator of claim 1, further comprising a pre-discharge circuit coupled to the difference generator circuit and configured to set the first output signal to a predetermined value (502 - Provide Challenge to PUF Cells (e.g., Power On PUF Cells), Yang, FIG.5).
As per claim 10, Yang teaches the PUF generator of claim 1, wherein the pre-discharge circuit comprises a plurality of transistors having the first predetermined VT (Because the sum or difference of random variables with a normal distribution is itself a random variable with a normal distribution, a PUF cell according to the embodiment of FIG. 1 has essentially nearly equal probabilities in providing a logical LOW (V ss) or a logical HIGH (V DD) as an output voltage when powered up. This is a desirable feature for a PUF cell. Yang, Column 3, lines 32-38).
As per claim 11, Yang teaches the PUF generator of claim 2, wherein the first and second transistors of the difference generator circuit are PMOS transistors (In the particular embodiment of FIG. 1, the pMOSFETs are each a high threshold voltage (HVT) transistor as indicated in the legend 101. The nMOSFET 110 in the voltage generator 102, and the nMOSFET in each amplifier stage, is a standard threshold voltage (SVT) transistor as indicated in the legend 101. Yang, Column 4, lines 1-6).
As per claim 12, Yang teaches the PUF generator of claim 1, further comprising a timing circuit connected between the amplifier and the difference generator circuit, the timing circuit configured to activate the difference generator circuit in response to the first output (FIG. 3 illustrates a PUF cell array, where the PUF cells are according to the embodiments of FIG. 1 or FIG. 2. The PUF cells are arranged into an array, where the bitlines and wordlines are orientated, respectively, vertically and horizontally with respect to the orientation of the drawing. A timing control unit 302 controls a decoder and wordline driver unit 304 so that wordlines may be de-asserted, one at a time, to read the response bits provided by the PUF cells. Yang, Column 5, lines 12-19).
As per claim 13, Yang teaches the PUF generator of claim 1, further comprising first and second bit lines and a word line, wherein the first transistor of the difference circuit is connected between a power supply terminal and the first bit line, the second transistor of the difference circuit is connected between the power supply terminal and the second bit line, and the gates of the first and second transistors are connected to the word line (Yang, FIG. 3).
As per claim 14, Yang teaches the PUF generator of claim 1, wherein the amplifier comprises first and second cross-coupled inverters respectively receiving the first and second outputs, each of the first and second inverters including a PMOS transistor and an NMOS transistor (As discussed previously, the PUF cells in the embodiment of FIG. 4 are based upon the two-transistor amplifier 414 or the two-transistor amplifier 416. However, other embodiments may be realized that are similar to that of FIG. 4, but where the PUF cells are CMOS circuits of a different design. In such other embodiments, the voltage source 418 would also be used to bias various n-wells of the PUF cells, and the process 412 would also be used to generate a dark bit mask. Yang, Column 7, lines 9-16).
As per claim 15, Yang teaches the PUF generator of claim 14, wherein the NMOS transistors of the first and second cross-coupled inverters are HVT transistors (101 – LEGEND, Yang, FIG.2).
Claims 16-20 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,043,404, and over claims 1-20 of U.S. Patent No. 11,196,574. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of claims 1-20 of the instant application correspond to elements of claims 1-20 of U.S. Patent No. 11,043,404, and over claims 1-20 of U.S. Patent No. 11,196,574. The above claims of the present application would have been obvious over claims 1-20 of U.S. Patent No. 11,043,404, and over claims 1-20 of U.S. Patent No. 11,196,574 because each element of the claims of the present application is anticipated by the claims 1-20 of U.S. Patent No. 11,043,404, and over claims 1-20 of U.S. Patent No. 11,196,574 and as such are unpatentable for obviousness-type double patenting (In re Goodman (CAFC) 29 USPQ2D 2010 (12/3/1993)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492